Citation Nr: 0315998	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-04 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1991 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The case was previously remanded by the Board in March 2000 
and July 2001 for additional development.  That development 
has been completed and the case is now ready for appellate 
review.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the 
RO.

2.	The evidence does not show current hearing loss that can 
be related to service.  


CONCLUSION OF LAW

The veteran has not been shown to have a hearing loss 
disability that is related to his period of active duty. 
38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. §  3.385 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The September 1991 and February 1993 rating decisions, the 
July 1992 Statement of the Case (SOC), and the November 1997, 
November 2000, and the March 2003 Supplemental Statements of 
the Case (SSOC), advised the veteran of the laws and 
regulations pertaining to a claim of service connection for 
hearing loss.  These documents informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial.  The veteran was specifically informed that he was 
being denied service connection for hearing loss because the 
evidence did not show that he had a hearing loss disability.  
The March 2003 SSOC informed the veteran of the provisions of 
the VCAA.  The July 2001 remand decision of the Board 
informed the veteran that he needed to tell VA where he had 
been treated for hearing loss and that he needed to appear 
for a VA examination.  Additionally, the RO sent the veteran 
a letter dated December 18, 2002 that informed him what VA 
would do and what the veteran needed to do, as well as what 
evidence was necessary to sustain his claim for benefits.  
The RO obtained the veteran's service medical records and VA 
outpatient treatment records.  The veteran was scheduled for 
a VA examination but did not report.  There is no indication 
that there is any additional evidence available.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Service connection for hearing loss

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

The veteran's service medical records do not indicate that 
the veteran was complaining of hearing loss while in service.  
There is no indication of any hearing loss treatment or 
diagnosis while in service.  The veteran's separation 
examination showed normal hearing at the time he left 
service.  The VA treatment notes from 1989 to 2002 do not 
show any diagnosis of hearing loss or any treatment of 
hearing loss.  The veteran testified in October 1992 that he 
was suffering from hearing loss and he reported a  recent VA 
hearing test, but no record of any such test is found in the 
VA medical records.  A July 1996 VA examination report makes 
no mention of a hearing loss disability or any complaints 
regarding hearing loss.  

A VA treatment note dated in May 2000 indicates that the 
veteran did complain of problems hearing and a plugged left 
ear for the past few days.  The assessments included cerumen 
in the ears and rule out hearing loss.  The veteran was 
scheduled for VA hearing tests but he did not report for his 
scheduled examination on July 12, 2000.  Pursuant to the 
Board remand decision, the veteran was scheduled for a VA 
audiometric examination in February 2003.  The veteran failed 
to report for that examination.

Regulations provide that if a veteran fails to report for an 
examination in conjunction with an original claim for service 
connection the claim should be adjudicated based on the 
evidence available.  38 C.F.R. § 3.655(b) (2002).

Based on the above, the Board finds that there is no medical 
evidence establishing that the veteran suffers from a hearing 
loss disability.  There are no service medical records 
suggesting such a disability, there are no treatment notes 
indicating treatment for hearing loss, and the veteran has 
never been tested for hearing loss despite being scheduled 
twice for such testing.  The Board has no choice but to deny 
service connection for hearing loss on the grounds that no 
current disability is shown by the evidence.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v Derwinski, 3 Vet. App.  223, 225 (1992).  Since 
there is no current hearing loss disability, service 
connection for hearing loss is not warranted. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).









ORDER

Entitlement to service connection for hearing loss is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

